Title: Dabney Rainey to James Madison, 28 January 1835
From: Rainey, Dabney
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    near Yanceyville
                                
                                28th. January 1835.
                            
                        
                         
                        Altho’ personally unacquainted with you, I hope, my revered Sir, you will not
                            consider it presumption in one so obscure as myself to address you, being actuated in so doing by the purest motives.
                        Conjointly with several friends, I wish to learn from you, who performed so eminent a part in the formation
                            of our Federal Constitution, what was the main or primary object in instituting that branch of the national Legislature,
                            called the Senate of the U. S.? What was the motive for continuing Senators in office for six years? And last but not least, ought Senators to be governed by instructions?
                            if yea, who are their constituents
                        I have been led to address these queries to you from this circumstance—We have in our village Yanceyville a
                            Debating Club and it has recently been decided, that Senators were out of the reach of instructions, and it was asserted that the illustrious Madison, whose opinions on political matters are canonical,
                            inculcated such doctrine—I maintained the negative of the question—
                        I am, Sir, an Instructer of youth—have 7 children, 3 Sons and 4 daughters—I pray you, Sir, drop me through
                            the medium of the Mail, a maxim or maxims, for my children to adopt through life—They have been taught from their infancy
                            to venerate the name of Madison, and any advice, I am persuaded, emanating from such a source,
                            would exert a happy influence on their conduct in future life. I know, Sir, that you take a deep interest in the welfare
                            of the Country, you served long and faithfully, and will not hesitate to do an act, that may engender and foster in the
                            minds of youth, principles that may be dedicated to the interests of a prosperous Republick—
                        My father was an Elector who voted for you in 1808, is now nearly an octogenarian, in good health &c.—My address is Yanceyville Caswell County N. C.
                        Permit me to close by expressing the wish that your future life may roll on without a cloud, and its duration
                            be commensurate with its usefulness. With profound respect I am your humble Svt.
                        
                        
                            
                                Dabney Rainey
                            
                        
                    P. S. My object in obtaining your opinion on the subject is not with a view to make it publick, but for my
                            own satisfaction and I trust, Sir, you will not deny this boon.                        
                            D R
                            
                        